UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1873



WILLIAM S. JONES, JR.,

                                               Plaintiff - Appellant,


             and


HOMECARE OF VIRGINIA, INCORPORATED,

                                                              Plaintiff,


             versus

MAURICE A. JONES, Commissioner,          Virginia
Department of Social Services,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-417-2)


Submitted:    November 10, 2004           Decided:     December 21, 2004


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Jones, Jr., Appellant Pro Se. Allen Tate Wilson, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          William S. Jones, Jr., appeals the district court’s order

dismissing his complaint alleging that the Virginia Department of

Social Services wrongfully denied an application for a license

renewal for Homecare of Virginia, Inc. We have reviewed the record

and find no reversible error.   Accordingly, we affirm because, as

the district court concluded, Jones lacked standing to sue on

behalf of Homecare.   See Homecare of Virginia, Inc. v. Jones, No.

CA-03-417-2 (E.D. Va. June 15, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -